COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           '

                                                '               No. 08-12-00199-CV

 IN RE: PANAGIS P. MOSCHOPOULOS,                '          AN ORIGINAL PROCEEDING
                                                '                 IN MANDAMUS
                            Relator.
                                                '

                                                 '

                                 MEMORANDUM OPINION

       Mr. Panagis P. Moschopoulos, Relator, has filed a petition seeking mandamus relief from

an order denying Relator’s motion for summary judgment issued by the Honorable Susan Larsen,

Judge of the 383rd District Court, presiding by assignment. In his petition for writ of mandamus,

Relator asserts that the trial court erred in denying summary-judgment relief because the trial

court is without jurisdiction to alter the final property division in a divorce decree and because

the property division set forth in the divorce decree does not constitute child-support payments or

excess child-support payments subject to recoupment under Section 154.012 of the Texas Family

Code. TEX. FAM. CODE ANN. § 154.012 (West 2008).

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Ins. Co. of

Am., 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate that there is no

adequate remedy by appeal. Id. at 135-36. Based on the petition and on the record before us, we

conclude that Relator has not demonstrated his entitlement to mandamus relief. Accordingly, the

petition is denied. See TEX. R. APP. P. 52.8(a).

                                             GUADALUPE RIVERA, Justice
August 22, 2012
Before McClure, C.J., Rivera, J., and Antcliff, J.




                                                 2